Citation Nr: 1129545	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for Meniere's disease.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 until February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for an April 2011 hearing before a Veterans Law Judge.  He failed to appear for that hearing and good cause was not given for that failure, barring a future hearing.  38 C.F.R. § 20.702(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes a March 2009 statement by the Veteran in support of his claim.  In that statement the Veteran noted that Dr. P.P of Norwood Massachusetts had treated him for hearing loss and Meniere's disease in 1995.  The claims file presently contains a November 2002 letter from Dr. P.P. to a colleague but the record does not contain 1995 treatment records.  While the Veteran has not submitted a VA Form 21-4142, Authorization and Consent to Release Information for Dr. P.P.'s records, his March 2009 correspondence does indicate his desire to include the records of Dr. P.P. in his claims file.  

As part of its duty to assist, VA must make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1) (2010).  Therefore, further development is in order.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he complete a VA Form 21-4138 and authorize VA to secure the records of Dr. P.P. of Norwood, Massachusetts.  The Veteran should also be invited to complete any additional forms that would allow VA to secure and review any and all other medical records not previously submitted which are relevant to the question whether hearing loss and/or tinnitus were/was incurred during the appellant's active duty service between February 1952 and February 1955.  

2.  If the Veteran authorizes VA to secure the records of Dr. P.P., then the RO should undertake all appropriate efforts to secure any identified records to include the 1995 treatment records of Dr. P.P. which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond
 
3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



